   8:21-cr-00192-RFR-MDN Doc # 44 Filed: 07/23/21 Page 1 of 2 - Page ID # 119




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                       8:21CR192

        vs.
                                                                            ORDER
KASHAUN L. LOCKETT, GARY LOCKETT,
and ROBERT CULBERSON,

                        Defendants.


       This matter is before the court on the request of the government to declare this case as complex
and to adjust the discovery and pretrial motions deadline during the arraignment on July 23, 2021. The
defendants agreed to the request. The court finds from the representations by counsel for the parties
that this case is so unusual and so complex due to the nature of the prosecution, the existence of novel
questions of fact and law, and the amount of discovery, it would be unreasonable to expect adequate
preparation for pretrial proceedings or for the trial within the time limits established by the Speedy
Trial Act. See 18 U.S.C. ' 3161(h)(7)(B)(ii).
       IT IS ORDERED:
        1.      The parties shall have to on or before August 13, 2021 in which to complete
discovery and shall have to on or before September 10, 2021, in which to file pretrial motions
in accordance with the progression order.
        2.     The ends of justice have been served by granting such request and outweigh the
interests of the public and the defendants in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., from July 23, 2021, through September 10, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason counsel require additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure
to grant additional time might result in a miscarriage of justice. 18 U.S.C. ' 3161(h)(7)(A) &
(B).

       Dated this 23rd day of July, 2021.
8:21-cr-00192-RFR-MDN Doc # 44 Filed: 07/23/21 Page 2 of 2 - Page ID # 120




                                        BY THE COURT:

                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
